SCHEDULE II INFORMATION WITH RESPECT TO TRANSACTIONS EFFECTED DURING THE PAST SIXTY DAYS OR SINCE THE MOST RECENT FILING ON SCHEDULE 13D (1) SHARES PURCHASED AVERAGE DATE SOLD(-) PRICE(2) COMMON STOCK-SEQUA CORPORATION A GAMCO ASSET MANGEMENT INC. 7/23/2007 300 169.57 7/20/2007 200 169.55 7/20/2007 8,000 169.70 7/19/2007 4,900 169.70 7/19/2007 500 169.55 7/18/2007 600 169.59 7/18/2007 4,000 169.78 GABELLI SECURITIES, INC. GABELLI ASSOCIATES LTD 7/20/2007 1,500 169.53 7/18/2007 500 169.59 GABELLI ASSOCIATES FUND II 7/18/2007 500 169.59 GABELLI ASSOCIATES FUND 7/23/2007 700 169.66 7/20/2007 1,200 169.53 7/19/2007 1,000 169.60 7/18/2007 1,600 169.59 GABELLI FUNDS, LLC. GABELLI UTILITY TRUST 7/20/2007 5,500 169.70 GABELLI DIVIDEND & INCOME TRUST 7/20/2007 2,800 169.70 THE GABELLI GLOBAL DEAL FUND 7/20/2007 35,000 169.69 GABELLI ASSET FUND 7/20/2007 2,900 169.70 (1) UNLESS OTHERWISE INDICATED, ALL TRANSACTIONS WERE EFFECTED ON THE NYSE. (2) PRICE EXCLUDES COMMISSION.
